Dismiss and Opinion Filed February 3, 2015




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00160-CV

                             FRANCISCO RENTERIA, Appellant
                                         V.
                               JUANA GUAJARDO, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF13-17723

                              MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Brown
                                   Opinion by Justice Bridges
       Appellant’s brief in this case is overdue. By postcard dated August 26, 2014, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




140160F.P05                                         /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

FRANCISCO RENTERIA, Appellant                      On Appeal from the 303rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00160-CV        V.                       Trial Court Cause No. DF13-17723.
                                                   Opinion delivered by Justice Bridges.
JUANA GUAJARDO, Appellee                           Justices Fillmore and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JUANA GUAJARDO recover her costs of this appeal
from appellant FRANCISCO RENTERIA.


Judgment entered February 3, 2015.




                                             –2–